Citation Nr: 1717150	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral pes cavus with hammer toe deformities.

2.  Entitlement to an initial compensable evaluation prior to September 14, 2015 and in excess of 20 percent thereafter for residual scars, left foot surgery.

3.  Entitlement to an initial compensable evaluation for residual scars, left foot surgery, based on limitation of function of the foot.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1968.  He was medically discharged due to a foot condition, pes cavus with hammer toes, that pre-existed service.  The Veteran was granted service connection for pes cavus with hammer toe deformities (hereinafter pes cavus) in an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky based on a finding that although the disability pre-existed service, there was permanent aggravation caused by service.  The RO determined based on the service treatment records that prior to service, the disability was 30 percent disabling and that the disability currently warranted a 50 percent rating, which is the highest possible schedular rating under Diagnostic Code 5278 for acquired claw foot (pes cavus).  After deducting the pre-service percentage, the RO assigned a 20 percent disability rating for the in-service aggravation of the Veteran's pes cavus.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the VARO in Louisville, Kentucky, which continued a 20 percent rating.

The Veteran testified on the issue of entitlement to an increased evaluation for bilateral pes cavus with hammer toe deformities in October 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The Board remanded the claim for further development in August 2011.  Following a December 2013 Board decision denying the Veteran's claim, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In the JMR, the parties agreed that the Board's December 2013 decision failed to adequately address the potential applicability of 38 C.F.R. § 3.350 for loss of use of the foot.  In a December 2014 Order, the Court granted the JMR, vacated the Board's December 2013 decision, and remanded this case to the Board for readjudication.  In March 2015, the Board remanded the claim for additional development.  The requested development has been completed, and the claim is properly before the Board for readjudication.

The issues of entitlement to increased evaluations for residual scars, left foot surgery, and residual scars, left foot surgery, based on limitation of use, come before the Board of Veterans' Appeals (Board) from a February 2016 rating decision.


FINDINGS OF FACT

1.  The Veteran's bilateral pes cavus pre-existed his period of service and was 30 percent disabling when he entered service due to a cavus type deformity in all his toes.

2.  The Veteran's bilateral pes cavus was permanently aggravated by service and is currently 50 percent disabling under the schedular rating criteria due to marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, bilaterally.

3.  The Veteran's bilateral pes cavus is not characterized by loss of use of either foot such that no effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.

4.  Prior to September 14, 2015, the Veteran's left foot surgery residual scars were not unstable or painful.

5.  From September 14, 2015, the Veteran's left foot surgery residual scars have been painful.

6.  The Veteran's left foot surgery residual scars do not cause limitation of function. 

7.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for aggravation of bilateral pes cavus with hammer toe deformities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321,3.350, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2016).

2.  The criteria for an initial compensable evaluation prior to September 14, 2015 and to an evaluation in excess of 20 percent from that date for residual scars, left foot surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7804 (2008, 2016).

3.  The criteria for an initial compensable for residual scars, left foot surgery, based on limitation of function, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7805 (2008, 2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice requirement was fulfilled regarding the issue of entitlement to an increased evaluation for pes cavus in a May 2008 letter to the Veteran.

The claims for increased evaluations for left foot scars arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

A.  Bilateral Pes cavus with Hammer Toe Deformities

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).   Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The evidence of record unquestionably demonstrates that the Veteran entered active service with a bilateral cavus type deformity in all toes that was diagnosed during service as pes cavus with hammer toe deformity.  The provisions of 38 C.F.R. § 4.22 address the rating of disabilities aggravated by service.  This section states that in cases involving aggravation by active service, "the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service."  38 C.F.R. § 4.22 (2016) (emphasis added).  Section 4.22 explains that "[i]t is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made."

Prior to enlistment, in a letter to the Draft Board, a Dr. W.B. reported he had treated the Veteran for 5 to 6 years for a bilateral foot condition.  Dr. W.B. noted that examination showed bilateral hyperextension type deformity of all toes and that there were marked calluses of the metatarsal heads of both feet which appeared to be a cavus type deformity.  Bilateral metatarsalgia was also noted.  Dr. W.B. opined that it was likely the Veteran was not fit for military service.  The Veteran's enlistment examination noted a foot condition; however, the Veteran was enlisted and participated in several months of boot camp.  When it was clear his foot condition was impeding his performance, the Veteran was presented to the Medical Board with a history of bilateral aching of the feet, especially on the balls of the feet.  He stated that the foot condition prevented him from participating in varsity sports in high school.  Examination showed bilateral pes cavus with hammer toe deformity of all toes.  The Veteran was granted a medical discharge.  

Upon review of the schedular criteria, the Board agrees with the RO's finding that the Veteran's bilateral cavus type deformity was 30 percent disabling prior to his enlistment because the disability affected all toes in both feet.  This disability was significant and already severe as evidenced by the presence of calluses, metatarsalgia and bilateral hammer toes.

VA treatment records beginning in May 2007 indicate regular treatment for calluses.  The Veteran had a VA examination in February 2008 at which it was noted that he had pain, swelling, stiffness, weakness, and lack of endurance, all while standing, walking, and at rest, in the feet.  The left foot also had weakness and lack of endurance.  Neither foot had instability, the left foot did not have tenderness, and the right foot did not have abnormal weight bearing.  There were flare-ups once or twice a year that lasted for more than two weeks and were precipitated by cold weather and walking.  The Veteran was able to walk for a quarter of a mile.  On examination there was hammering of all the toes on the right with clawing of toes three and four.  

In September 2009 the Veteran underwent a VA examination at which it was noted that he had pain and limited mobility since having foot surgery within a year of service.  His foot conditions were also aggravated by diabetes mellitus with symptoms of numbness and pain likely related to diabetic neuropathy.  The examiner also noted that the Veteran was morbidly obese and that the Veteran used a motorized wheelchair due to obesity and foot pain.  The Veteran felt that the pain had gotten worse in the past year and that the pain in the left foot was greater than in the right foot.  The symptoms were pain, swelling, stiffness, fatigability, weakness, and lack of endurance, and they occurred throughout the feet.  On examination there was evidence of swelling, tenderness, and weakness in the left foot and abnormal weight bearing in the right foot.  There was not painful motion or instability in either foot. 

September 2009 VA treatment records indicate that the Veteran was in an electric scooter, that he could walk short distances, and had a steady gait.  At December 2009 VA treatment it was noted that the Veteran had functional mobility limitations and that he had diabetes, hypertension, morbid obesity, bilateral knee osteoarthritis, and bilateral ankle osteoarthritis.  The Veteran was to use an electric scooter.

The Veteran had a VA examination in April 2010 at which it was noted that the foot conditions were aggravated by diabetes mellitus with symptoms of numbness and pain likely related to diabetic neuropathy.  The examiner wrote that the Veteran used a cane and a motorized wheelchair due to obesity and foot care.  On examination there was evidence of painful motion, tenderness, and weakness.  There was no evidence of swelling, instability, or abnormal weight bearing.  The examiner noted that the left foot had fusion of the MTP joints and that intrinsic muscles were likely had atrophy from disuse.  The left foot had hammering of all of the toes at rest.  The DIP joints could be passively extended fully except for the fifth IP joint, which lacked 5 degrees of full passive extension.  There was pes cavus with high arch.  

The Veteran testified at the October 2010 Board hearing that he had extreme pain in both feet.  He could walk from 100 to 150 feet before sitting down or falling.  There was numbness and tingling in the bottom of his feet and toes, and he used a scooter.  His feet were worse in cold weather.  The toes did not bend, and when he caught them on something it was painful. 

At a September 2011 VA examination, the examiner noted pain in the Veteran's feet when walking and standing and that the Veteran could only walk for three to five minutes.  He used a cane and motorized scooter due to obesity and foot pain.  Gait was antalgic with poor propulsion.

Upon examination of the left foot, pain, stiffness, fatigability, weakness, lack of endurance, swelling, tenderness of the metatarsal heads, instability, and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  The examiner noted stiffness in the Veteran's ankles, that the discomfort extended up to the legs, and that the Veteran's gait was abnormal due to loss of "toe purchase."  The Veteran experienced pain on dorsiflexion which was decreased.  Tight plantar fascia was noted along the plantar medial band of the arch, and plantar flexion of the forefoot was dropped.

Upon examination of the right foot, pain, stiffness, fatigability, lack of endurance, swelling, tenderness of the metatarsal heads, instability and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  In addition, the examiner noted limited dorsiflexion of the ankles and pain radiating up the lower legs.  The examiner noted positive pain on dorsiflexion of the ankle and that Veteran could not reach 90 degrees.  The forefoot was swollen, and the ball of the foot was tender and had pain on palpitation of the metatarsal heads with contracture deformity in all digits.  Inversion of the heel was noted.

The examiner concluded that the Veteran had contracture of the plantar fascia causing forefoot inversion on a no weight bearing examination of both feet.  He had heel inversion with forefoot varus deformity due to contracture deformity.  In addition, the examiner noted intrinsic muscle atrophy due to pes cavus and hammer toes, which was because of the severe contracture of the digits and loss of purchase bilaterally.  The examiner recognized limited mobility due to pain and decreased motion of the forefoot.

In terms of the effect of his disability on daily activities, the examiner noted it had a moderate effect on the Veteran's ability to do chores, shop, and engage in recreation and that it completely prevented involvement in sports or exercise.  She concluded the condition was progressive with worsening over time and due to use.  An opinion was not given regarding employment related activities because the Veteran was not employed.

At May 2012 VA treatment the Veteran reported bilateral foot pain after going barefoot in the house for a week.  He said that when he wore his diabetic shoes his feet did not hurt.  It was noted at November 2014 VA treatment that the Veteran used a scooter but ambulated through the house.  May 2015 VA treatment records indicate that the Veteran was to continue wearing therapeutic shoes due to significant pedal deformity (hammertoe).

The Veteran had a VA examination in September 2015 at which it was noted that he had hammertoe of all 10 toes with absent pulses in the feet, which were a greyish, poor color and relatively cool to touch.  It was observed that the Veteran had a waddling walk and ambulated slowly.  He used a scooter to get into the building and walked with a cane.  There was a chronic mild imbalance in gait.  Symptoms were constant, throbbing pain in the anterior bilateral feet with near complete numbness on the soles and paresthesias.  The Veteran could stand for 5 minutes at a time and could walk for approximately 50 yards with extreme pain and numbness.  The examiner opined that the loss of use of the feet was not equivalent to amputation.  The ankle had a range of motion and the forefoot was not shortened to the degree equivalent to amputation.  Functioning was not so diminished such that amputation with prostheses would equally serve the Veteran.  He had used orthopedic shoes for about 10 years.  The Veteran did not report flare-ups that impacted the function of the feet.  There was bilateral pes cavus with great toe dorsiflexion, all toes tending to dorsiflexion, all toes hammer toes, definite tenderness under metatarsal heads, shortened plantar fascia, painful callosities, and pain on examination.  Pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The impact of flare-ups could not be expressed in loss of range of motion because the primary disability was related to pain and loss of repetitive use rather than loss of range of motion.

Upon review of all evidence since the initiation of the Veteran's claim, the Board finds his disability warrants the highest rating possible, or 50 percent, under Diagnostic Code 5278.  See 38 C.F.R. § 4.71(a).  His pre-existing disability warranted a 30 percent rating prior to enlistment, and thus, a 20 percent rating is the maximum that can be allowed under the law for the aggravation by service of the Veteran's pes cavus.

The Board has considered other diagnostic codes applicable to foot disorders.  However, no other code provides for a disability rating as high as 50 percent.  Regarding the possibility of separate ratings for hammer toe under Diagnostic Code 5282, hammer toe is specifically contemplated under Diagnostic Code 5278.  Therefore, a separate rating would constitute pyramiding, which is prohibited under VA law.  See 38 C.F.R. § 4.14.  The Veteran cannot be rated under Diagnostic Code 5284, which is for other foot injuries, because it does not apply to foot conditions such as his that have their own Diagnostic Codes.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

As evidenced in the record, the Veteran had bilateral metatarsalgia upon entry into service so a separate rating under DC 5279 is not appropriate.  Also, the Veteran has not lost the use of either foot.  See 38 C.F.R. § 3.350 (stating that the loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation with prosthesis).  The September 2015 VA examiner found that functioning was not so diminished such that amputation with prostheses would equally serve the Veteran.  The ankle had a range of motion and the forefoot was not shortened to the degree equivalent to amputation.  In addition, as to the effect of pes cavus on the Veteran's nerves, a VA examiner in May 2010 opined that there is no nerve or muscle damage in the feet or legs secondary to the Veteran's pes cavus.  Accordingly, consideration of diagnostic codes relevant to the peripheral nerves is not warranted in this case.

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran certainly experiences pain, weakness, fatigue, instability and other difficulties with movement of his feet.  However, any functional impairment in the feet has already been considered by the 50 percent rating under DC 5278.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The evidence does not establish functional loss not contemplated by the rating assigned by this decision for the aggravation of the Veteran's pes cavus.

Because the preponderance of the evidence is against the claim for an increased rating for the Veteran's aggravated pes cavus, the benefit of-the-doubt doctrine does not apply and a higher schedular rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Residual Scars, Left Foot Surgery, Including Functional Loss

Under the criteria in effect when he filed his claim, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  Id.

On October 23, 2008, during the course of the present appeal, Diagnostic Code 7800 was revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  

Under the revised criteria of Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally, Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118.

Under the revised criteria of Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

At a September 2009 VA examination the Veteran had a scars on the left foot that were 0.5 cm. by 4 cm. and 0.5 cm. by 3.5 cm.  The scars were superficial, and there was no inflammation, edema, keloid formation, pain, skin breakdown, or other disabling effects.  The Veteran testified at the October 2010 Board hearing that there were 15 scars on his feet.

The Veteran had a VA examination in September 14, 2015 at which there were three painful scars on the left foot.  The scars were well healed and did not involve pigmentation changes.  They were tender to touch.  None of the scars were painful and unstable.  The length of the scars was 5 cm., 5.5 cm., and 5 cm.  The examiner felt that the scars would limit the Veteran's ability to walk for more than 5 minutes because of pain.

Prior to September 14, 2015, the Veteran did not qualify for a compensable evaluation under the old or current Diagnostic Criteria for residual scars, left foot surgery, because the scars were not painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7004 (2008, 2016).  The Veteran does not qualify for an evaluation in excess of 20 percent from September 14, 2015.  Under the old criteria, an evaluation in excess of 10 percent was not available.  38 C.F.R. § 4.118, Diagnostic Code 7004 (2008).  The Veteran does not qualify for an evaluation in excess of 20 percent because under the new criteria because there are not five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7004 (2016).  The Veteran testified at the October 2010 hearing that there are 15 scars on his feet.  However, the VA examinations to not support that there are five or more scars that are painful or unstable.  See id.

The Veteran also has a noncompensable evaluation for residual scars, left foot surgery, based on limitation of function of the foot, under Diagnostic Code 7005.  The limitation of function or disabling effect from the scars has already been considered in the assigned rating for bilateral pes cavus with hammer toe deformities because pain was considered in the Veteran's rating.  Furthermore, the Veteran has a separate 20 percent rating for painful scars for the period beginning September 14, 2015, which is when the record first shows painful scars.  A separate compensable rating for painful scars would constitute pyramiding.  See 38 C.F.R. § 4.14.  In addition, there are no other Diagnostic Codes related to scars that are applicable.  Therefore, the Veteran is not entitled to a compensable rating for residual scars, left foot surgery, based on limitation of function of the foot.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008, 2016).

Because the preponderance of the evidence is against the claim for increased ratings for the Veteran's residual scars, left foot surgery, and residual scars, left foot surgery, based on limitation of function of the foot, the benefit of-the-doubt doctrine does not apply and higher schedular ratings must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.

D.  Other Considerations  

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The symptoms associated with the Veteran's pes cavus, residual scars, left foot surgery, and residual scars, left foot surgery, based on limitation of function of the foot, are contemplated by the rating criteria and the assigned ratings, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for these service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, in light of the holding in Fenderson and Hart, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected pes cavus, residual scars, left foot surgery, and residual scars, left foot surgery, based on limitation of function of the foot, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran has indicated that he believes his service-connected disabilities make him unemployable.

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is not warranted. 

Service connection is in effect for the following disabilities: bilateral pes cavus with hammertoe deformities, rated as 20 percent disabling; residual scars, left foot surgery, rated noncompensable prior to September 14, 2015 and 20 percent from that date; and residual scars, left foot surgery, based on limitation of function of the foot, rated noncompensable.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b) (2016).

In April 2015 the Veteran reported that he had completed three years of college.  Beginning in 1992, he worked as a land surveyor trainee from 1992 through 1996, as a sales clerk from 1996 to June 1998, for the U.S. Census for two weeks in November 1998, as a factory worker for two days in January 1999, and at a hospital from July 1999 through August 1999.

The May 2007 VA examiner felt that the Veteran had interference with occupational activities due to decreased mobility, problems with lifting and carrying, pain, and disfigurement.  The April 2010 VA examiner opined that the Veteran's pes cavus would have a severe impact on his ability to perform physical employment due to pain and limited mobility.  The examiner felt that there would be no impact on the Veteran's ability to perform sedentary employment.

A private vocational consultant reviewed the claims file in November 2014.  It was noted that the Veteran had not been able to work since 1998 primarily due to bilateral foot pain.  The vocational consultant opined that it was at least as likely as not that the Veteran's service-connected bilateral foot pain, independently of other physical limitations, prevented him from securing or following a substantially gainful occupation.  It was noted that pain negatively affects concentration, persistence, pace, and attendance.  In addition, it was noted that the Veteran did not sleep well due to pain and therefore took a nap on a daily basis from noon to 2:00 pm.

The September 2015 VA examiner opined that the bilateral foot conditions would have a moderate impact on gainful sedentary occupation due to an inability to ambulate without a cane, stand greater than 5 minutes, or ambulate on uneven ground.  Reasonable accommodations including a workbench, use of a motorized scooter would be needed.  The Veteran could perform functions such as suing a keypad and watching security cameras from a seated position.  In regards to the left foot scars, there would be no impact on a sedentary occupation.

Probative value cannot be given to the private vocational consultant's opinion.   Although the report states at the beginning that only service-connected disabilities were being considered, there was no explanation of how it was determined which symptoms related to the feet were related to pes cavus and scars and which were from the nonservice-connected disabilities.  The VA treatment records show that there is symptomatology related to the feet due to diabetes for which the Veteran has received treatment on a regular basis.  The vocational consultant's analysis considers symptomatology related to the feet without discussion or analysis of whether it was due to service-connected disabilities.
The VA examiners' opinions show that the Veteran would not be able to perform physical employment due to service-connected disabilities.  However, the record shows that the Veteran would be able to perform sedentary employment as a result of service-connected disabilities.  It is noted that this decision is only considering the service-connected disabilities.  In contrast, the decision by the Social Security Administration finding the Veteran disabled took all of the Veteran's disabilities into consideration.

The Veteran is competent to state what effects he believes his service-connected disabilities have on employment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the reports from the examiners discussed above show that the Veteran has limitations in performing physical activities related to employment.  However, the record does not show that the Veteran is precluded from performing all substantial gainful employment as a result of his service-connected disabilities.  

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

An evaluation in excess of 20 percent for bilateral pes cavus with hammer toe deformities is denied.

An initial compensable evaluation prior to September 14, 2015 and an evaluation in excess of 20 percent from that date for residual scars, left foot surgery, is denied.

An initial compensable evaluation for residual scars, left foot surgery, based on limitation of function of the foot, is denied.
A total disability rating based on individual unemployability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


